DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the board decision of 4/27/2022, in which rejection of claims 1 – 20 was reversed.
3.	Claims 1 – 20 are now pending in the application.

Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Examiner respectively submits that claims 1 – 20 are allowed in light of the board decision of 4/27/2022.
The present application is directed to method, device, and non-transitory  computer-readable medium for automatically tagging a media file based on various metadata. The closest prior art Greenberg (US 2008/0194270 A1), Arrouye et al (US 2007/0112900 A1), and Hymel et al (US 2012/0046050 A1) disclose similar features of automatically tagging a media file based on various metadata. However, Greenberg (US 2008/0194270 A1), Arrouye et al (US 2007/0112900 A1), and Hymel et al (US 2012/0046050 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “receiving, via the user interface, a user request to search the first media files, wherein the user request indicates that the first media files are to be searched to identify one or more first media files that are tagged with data or meta-data associated with other mobile device users that are proximate to the mobile device at a time when the user request was received” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 - 20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



4/27/2022